Mu. Justice Wole
delivered the opinion of the court.
A complaint for selling a short measure is not demurra-ble because the goods were manufactured before the enactment of the law governing the crime, namely, Act No. 135 of 1913. The offence consists in selling short measure no matter when the goods were manufactured. The idea of the said law was to affect no .contract made prior to its date, but the sale here is a contract and such contract was made after the date of the law.
Appellant complains of lack of proof of a criminal in*273tent. The complaint charges such intent, hut in this regard the case does not differ from People v. Escriba, ante, p. 207. A malicious intent is a mere surplus averment in a complaint of this character. The appellant marked the bundles of goods himself and was bound to know their contents.
While it may be true, as appellant maintains, that tobacco of the kind here mentioned is ordinarily sold by the piece, or rollo, yet the appellant marked this alleged piece as containing 70 yards when in point of fact it contained 63 yards- and 16 inches, which is an offence under section 18 of the Act of August 18, 1913, as follows:
“Section 18. — No person shall mark or stamp, or permit or cause to be marked or stamped, any false or short weight or measure, 'or any false' tare upon any box, package, bundle or container in which goods, wares or merchandise are packed or sold, or intended to be sold or offered for sale.”
The judgment must be

Affirmed.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.